Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-19 directed to the method non-elected without traverse on 12/07/2021.  Accordingly, claims 15-19 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts on record, Mihayashi et al (US 6,130,266A), Thyret et al (US 4,298,576) and Schmidt (US 2006/0163260 A1) fail to properly disclose or suggest the ratio of the length, width and depth of the inclined portion with regards to the baffle ( a length (L3) of the inclined portion and a total length (L4) of the baffle has a ratio (L3/L4) of 0.2 to 0.8, both of the lengths L3 and L4 are measured in the depth direction, the lower portion includes a vertical portion that extends along the vertical direction in the vessel, the baffle includes a narrow portion and a wide portion, a width (B 1) of the narrow portion and a width (B2) of the wide portion have a ratio (B1/B2) of 0.2 to 0.8, a length (L5) of the narrow portion in the depth direction and a total length (L4) of the baffle in the depth direction have a ratio (L5/L4) of 0.2 to 0.8, the narrow portion is positioned lower than the wide portion). Although Mihayashi et al, Thyret et al and Schmidit teach certain elements of the claim limitation, it is the Examiner’s opinion that without the use of inappropriate hindsight or destroying the references for their intended purpose, it would not have been obvious to combine the prior art references in the manner required by the instant claims. Claims 2-7, 9, and 14 depend on claim 1 and hence are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743